DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of copending Application No. 17/145,274 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US, Arya Lekshmii, Sowparnika Treasa Sabu, and Shaiju S. Dharan. "A SCRUTINY ON ROLE OF REMDESIVIR IN COVID-19 PANDEMIC." (2020) (Lekshmii).
Lekshmii teaches that emergency use authorization of FDA approved the use of Remdisivir for the treatment of Covid-19 on 01 May 2020 (Abstract). Remdesivir is a drug with broad antiviral activity. It is adenosine triphosphate analogue which was developed for potential treatment of Ebola virus. Remdisivir is also active against Nipah respiratory Syncytialvirus. Lekshmii teaches that in various studies the drug has shown clinical improvement in patient as well as optimal safety profile was observed.

    PNG
    media_image1.png
    358
    632
    media_image1.png
    Greyscale

Lekshmii further teaches intravenous administration of 10mg/kg of Remdisivir (page 1217, Pharmacological actions).
Lekshmii teaches all of the instantly claimed elements in a singular embodiment. Thus, claims 4-9 and 11 are anticipated.

Conclusion
Claims 1-11 are pending. Claims 1-11 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clarke et al. US 10,251,904 B2 is drawn to methods for treating arenaviridae and coronaviridae virus infection by administering nucleosides and prodrugs thereof, of Formula I (Abstract). Clark further teaches Remdesivir (column 36) and the synthesis thereof (columns 118-124). Clark does not teach or reasonably suggest employing boron trichloride in instant step (a).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/